

117 S772 IS: Responsibility for Unaccompanied Minors Act
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 772IN THE SENATE OF THE UNITED STATESMarch 16, 2021Mr. Portman (for himself, Mr. Blumenthal, Mr. Lankford, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo clarify responsibilities related to unaccompanied alien children, to provide additional protections and tracking mechanisms for such children, and for other purposes.1.Short titleThis Act may be cited as the Responsibility for Unaccompanied Minors Act.2.FindingsCongress makes the following findings:(1)The Department of Health and Human Services, under Federal law as in effect on the date of the enactment of this Act, is responsible for the care of each unaccompanied alien child in the United States, including any such child placed with a sponsor, until the earlier of—(A)the date on which the immigration proceedings of the child are concluded; or(B)the date on which the child attains 18 years of age.(2)Follow-up services provided to certain unaccompanied alien children released to sponsors under section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) are valuable to help ensure child safety, integration, and appearance at immigration court proceedings.3.Responsibilities of the Director of the Office of Refugee ResettlementSection 462(b) of the Homeland Security Act of 2002 (6 U.S.C. 279(b)) is amended by adding at the end the following:(5)Clarification of period of care(A)In generalPursuant to the obligation established under section 235(b)(1) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(b)(1)), the Director of the Office of Refugee Resettlement is authorized to care for and provide follow-up services to an unaccompanied alien child, including any such child placed with a sponsor, from the time the child is identified as an unaccompanied alien child until the earlier of—(i)the date on which the immigration proceedings of such child are concluded; or(ii)the date on which the child attains 18 years of age.(B)Rule of constructionNothing in this paragraph limits the authority of a State or local welfare or emergency services provider to address an allegation of abuse or neglect or an emergency situation.(6)Follow-up servicesBefore placing an unaccompanied alien child with a sponsor, the Director of the Office of Refugee Resettlement shall evaluate, to the extent possible, the need for such child to receive follow-up services once such child is placed with a sponsor..4.Responsibilities of the Secretary of Health and Human Services(a)Sponsor care agreement; follow-Up servicesSection 235(c)(3) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)(3)) is amended—(1)in subparagraph (A)—(A)by striking custodian and inserting sponsor; and(B)by striking custodian’s and inserting sponsor’s;(2)in subparagraph (B), by adding at the end the following: Neither an unaccompanied alien child nor any sponsor of such child may refuse the follow-up services required or authorized under the preceding sentence.;(3)by redesignating subparagraph (C) as subparagraph (E); and(4)by inserting after subparagraph (B) the following:(C)Sponsor care agreement(i)In generalBefore the Secretary of Health and Human Services places an unaccompanied alien child with a sponsor, the proposed sponsor shall execute a sponsor care agreement.(ii)Requirements(I)In generalA sponsor care agreement required under clause (i) shall include an agreement by the sponsor—(aa)to provide for the physical and mental well-being of such child, including providing food, shelter, clothing, education, medical care, and other services, as needed;(bb)to ensure the child’s presence at all future immigration proceedings related to such child;(cc)to notify local law enforcement or the appropriate State or local child protective services agency if such child has been, or is, at risk of being physically, mentally, or sexually abused, abandoned, neglected, threatened, or kidnapped;(dd)to notify the Secretary of Health and Human Services if the sponsorship status of such child has changed for any reason, including a change of custodian or sponsor, kidnapping, or flight;(ee)to accept any follow-up services authorized or required under subparagraph (B);(ff)to comply with, and ensure the compliance of, such child with all lawful orders of a court of the United States or Federal agency with jurisdiction related to the child; and(gg)to notify the Secretary of Health and Human Services, the Director of U.S. Citizenship and Immigration Services, and the Director of the Executive Office for Immigration Review of the current mailing address of such child if such address changes.(II)Other mattersA sponsor care agreement required under clause (i) may include such other matters as the Secretary of Health and Human Services considers appropriate.(D)Termination of sponsor(i)Nonparental sponsors(I)In generalExcept as provided in subclause (II), with respect to an unaccompanied alien child released to a sponsor who is not the parent or legal guardian of such child, the Secretary of Health and Human Services shall terminate the sponsorship arrangement and assume physical custody of such child if such sponsor fails to comply with the provisions of the sponsor care agreement required under subparagraph (C).(II)ExceptionsThe Secretary of Health and Human Services shall not terminate a sponsorship arrangement under subclause (I)—(aa)in the case of a minor violation of subparagraph (C)(ii)(I)(gg) that the sponsor timely remedies; or(bb)if the Secretary finds that terminating the sponsorship arrangement would not be in the best interest of the child.(III)Duties of the SecretaryIn the case of a termination of a sponsorship arrangement under subclause (I), the Secretary of Health and Human Services shall—(aa)place the unaccompanied alien child with a new sponsor or in another placement that is in the best interest of the child; and(bb)on the date on which a sponsorship arrangement is terminated, provide to the individual the sponsorship of whom is terminated a written notification and justification of the decision to terminate the sponsorship, and information relating to the appeals process under subclause (IV).(IV)Appeals(aa)In generalThe Secretary of Health and Human Services shall establish a process by which an individual the sponsorship of whom is terminated under subclause (I) may appeal the termination.(bb)No judicial reviewAn appeal under item (aa) shall not be subject to judicial review.(V)Right to reapply for sponsorshipAn individual the sponsorship of whom is terminated under clause (i)(I) may reapply to serve as a sponsor after the date on which the individual has remedied the one or more conditions on which the termination was based.(ii)Parental sponsorsWith respect to an unaccompanied alien child released to a sponsor who is the parent or legal guardian of such child, in the case of the failure by the sponsor to comply with the provisions of the sponsor care agreement required under subparagraph (C), the Secretary of Health and Human Services shall notify the State agency responsible for administering the State plans under parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.).(iii)Reporting(I)Definition of appropriate committees of CongressIn this clause, the term appropriate committees of Congress means—(aa)the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Health, Education, Labor, and Pensions of the Senate; and(bb)the Committee on Homeland Security, the Committee on the Judiciary, and the Committee on Energy and Commerce of the House of Representatives.(II)Quarterly reportNot later than 90 days after the date of the enactment of the Responsibility for Unaccompanied Minors Act, and quarterly thereafter, the Secretary of Health and Human Services shall submit to the appropriate committees of Congress a report that includes, for the preceding quarter—(aa)a description of each instance in which a sponsor failed to comply with a provision of the sponsor care agreement under subparagraph (C)(ii) and the action taken under clause (i) or (ii), including—(AA)with respect to a sponsor who is not a parent or legal guardian of the child, whether the sponsorship arrangement was terminated, an analysis whether termination is contrary to the best interests of the child, and whether the individual the sponsorship of whom was terminated filed an appeal under clause (i)(IV); and(BB)with respect to a sponsor who is a parent or legal guardian of the child, whether the Secretary of Health and Human Services notified the State agency responsible for administering the State plans under parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.); and(bb)in the case of a determination by the Secretary of Health and Human Services that a sponsor is not in compliance with a provision of the sponsor care agreement but termination of sponsorship is not in the best interest of the child, an explanation of the reasons for such determination..(b)NotificationsSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended—(1)by redesignating subsection (h) as subsection (j) and moving such subsection so that it appears immediately after subsection (i); and(2)by inserting after subsection (g) the following:(h)Notifications(1)In generalBefore releasing any unaccompanied alien child to a sponsor, the Secretary of Health and Human Services shall submit to the State agency responsible for administering the State plans under parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.)—(A)written notification of the specific location at which the unaccompanied alien child will reside while in such jurisdiction; and(B)written certification that—(i)the unaccompanied alien child will have undergone appropriate health screenings and received appropriate vaccinations; and(ii)the Secretary of Health and Human Services has completed background checks under section 5(a)(3) of the Responsibility for Unaccompanied Minors Act with respect to each individual who will be a sponsor of an unaccompanied alien child to be placed in the State and has determined that the individual does not present a risk to the unaccompanied alien child.(2)Exempt from disclosureAny personally identifiable information submitted under paragraph (1)—(A)shall be exempt from disclosure under section 552(b)(6) of title 5, United States Code; and(B)may not be disclosed by the recipient State agency (directly or indirectly) to any nongovernmental entity.(3)PurposeThe purpose of this subsection is to facilitate cooperation between the Federal Government and the States to promote the best interests of unaccompanied alien children..(c)Conforming amendmentsSection 235(c)(4) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)(4)) is amended—(1)by striking custodians and inserting sponsors; and(2)by striking custodian's and inserting sponsor’s.5.Releasing unaccompanied minor children to sponsors(a)Mandatory background checksBefore releasing any unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))) to a sponsor, including a sponsor who is the parent or legal guardian of the unaccompanied alien child and any other sponsor, the Secretary of Health and Human Services shall—(1)verify the sponsor’s identity and relationship to the unaccompanied alien child;(2)interview the sponsor; and(3)conduct a background check on the sponsor and all other adults living in the household in which the unaccompanied alien child will reside, which shall include a fingerprint check against the information maintained by law enforcement agencies.(b)Limitation on liability(1)Injunctive reliefAny individual with standing to challenge an action by the Department of Health and Human Services that violates this Act or section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232), as amended by section 4, or any entity representing such an individual, may bring an action in an appropriate Federal court for injunctive relief.(2)Prohibition against monetary damagesA court may not award monetary damages to a plaintiff in a lawsuit described in paragraph (1).6.Emergency immigration judge resourcesThe Attorney General shall increase the number of immigration judge teams by not fewer than 225, as compared to the number of immigration judge teams on the date of the enactment of this Act.